internal_revenue_service number release date index number -------------------------- ----------------------------- ------------------------------ ---------------------------------------------------- --- ----------------------------- - department of the treasury washington dc person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b07 - plr-128130-03 date date taxpayer parent subsidiary a subsidiary b company a b c d date date ------------- ------------------- ----------------------------------------- -------------------------------- --------------------------------------- ------------------------------------------------------- ----------- ------------------------------------- -------------------------- ------------- --------------------------- legend dear ---------- taxpayer by its authorized representative requesting rulings under sec_29 of the internal_revenue_code this letter responds to a letter dated date submitted on behalf of the prior ruling stated that taxpayer has entered into an agreement to taxpayer is a limited_liability_company that is classified as a partnership for on date taxpayer received plr the prior letter_ruling which the facts as represented by taxpayer and taxpayer’s authorized representative are as follows ruled on issues similar to those addressed by this letter taxpayer seeks a confirmation of the rulings in the prior letter_ruling in light of the completion of the relocation of a synthetic_fuel facility facility that produces solid synthetic_fuel from coal product the use of an alternative chemical change agent and certain changes to the production process in the facility all as described in the ruling_request federal tax purposes all of the interests in which presently are owned by subsidiary a and subsidiary b parent is a publicly traded corporation and the parent of an affiliated_group_of_corporations that includes subsidiary a and subsidiary b purchase all of the interests in the company a limited_liability_company whose sole asset is the facility it was represented that the company is disregarded as a separate_entity from taxpayer for federal tax purposes c entered into on date the construction_contract did not limit the amount of damages that either party could seek against the other party in the event of the other party’s default under the contract b obtained an opinion of counsel that the construction_contract constituted a binding written contract under applicable state laws prior to date and at all times thereafter through completion of the contract equipment that can be readily disassembled and moved to another site to take advantage of a supply of coal or for other business reasons pursuant to the purchase agreement the facility was relocated to a site described in the ruling_request in connection with the relocation the facility was refurbished and certain parts were replaced at the site certain site work and preparation was undertaken to accommodate the relocation of the facility a new binder system complete with associated storage delivery electrical and instrumentation components was integrated in order to accommodate the use of new chemical change agents in addition certain coal and material handling equipment was installed to facilitate the delivery of fuel produced in the facility to the electric power generating station located at the site replaced on a periodic basis as part of the regular maintenance and upkeep of the facility the frequency of this maintenance depends on the coal feedstock used the the facility was constructed pursuant to a construction_contract between b and the prior letter_ruling also stated that the facility was designed and built with the prior letter_ruling further stated that it is anticipated that certain parts will be total hours of operation and the volume of production however all essential components will be retained and no new essential components will be incorporated into the facility since the prior ruling was issued taxpayer has used other chemical change agents in the production of synthetic_fuel at the facility as described in taxpayer’s letter_ruling request the facility and the process implemented in the facility including the alternative chemical reagent used to produce the synthetic_fuel meet the requirements of revproc_2001_34 2001_22_irb_1293 used at the facility and the product produced at the facility including the changed reagents and has submitted a report in which the expert concludes that significant chemical changes take place with the application of the process to the coal this letter_ruling are as follows the rulings issued in the prior letter_ruling which you wish to be reconfirmed in a recognized expert in coal combustion chemistry performed tests on the coal the contract for construction of the facility constitutes a abinding written contract in effect before date within the meaning of sec_29 taxpayer with the use of the enumerated process will produce a aqualified fuel within the meaning of sec_29 the production of the qualified_fuel from the facility will be attributable solely to taxpayer entitling taxpayer to the sec_29 credit for the production of the qualified_fuel from the facility that is sold to an unrelated_person if the facility was aplaced in service prior to date within the meaning of sec_29 relocation of the facility after date or replacement of parts of the facility after that date will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided the fair_market_value of the original property is more than percent of the facility s total fair_market_value at the time of the relocation or replacement the sec_29 credit attributable to taxpayer may be allocated to the members of taxpayer in accordance with the members interest in taxpayer when the credit arises for the sec_29 credit a member s interest in taxpayer is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel and a termination of taxpayer under sec_708 will not preclude the reconstituted partnership from claiming the sec_29 credit on the production and sale of synthetic_fuel to unrelated persons to qualify for the sec_29 credit a facility must be placed_in_service before july the changes in facts since the issuance of the prior letter_ruling are the completion of the relocation of the facility the use of an alternative chemical change agent and certain changes to the production process in the facility all as described in the ruling_request the above rulings are not affected by these changed facts pursuant to a binding written contract in effect before date while sec_29 does not define aplaced in service the term has been defined for purposes of the deduction for depreciation and the investment_tax_credit property is aplaced in service in the taxable_year the property is placed in a condition or state of readiness and availability for a specifically assigned function treasury regulation a -11 e i and d ii aplaced in service has consistently been construed as having the same meaning for purposes of the deduction for depreciation and the investment_tax_credit see revrul_76_256 1976_2_cb_46 including one of multiple facilities located at the same site may be relocated without affecting the availability of the credit if all essential components of the facility are retained and the production capacity of the relocated facility is not significantly increased at the new location revproc_2001_30 2001_19_irb_1163 provides that a facility revrul_94_31 1994_1_cb_16 concerns sec_45 which provides a credit for electricity produced from certain renewable resources including wind the credit is based on the amount of electricity produced_by_the_taxpayer at a qualified_facility during the 10-year period beginning on the date the facility was originally placed_in_service and sold by the taxpayer to an unrelated_person during the taxable_year revrul_94_31 holds that for purposes of sec_45 a facility qualifies as originally placed_in_service even though it contains some used_property provided the fair_market_value of the used_property is not more than twenty percent of the facility’s total value the cost of the new property included in the facility plus the value of the used_property revrul_94_31 concerns a factual context similar to the present situation consistent with the holding in revrul_94_31 the relocation of the facility to a different location after date or replacement of parts of the facility after that date will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided the fair_market_value of the property used at the original facility is more than twenty percent of the facility’s total fair_market_value at the time of relocation or replacement the cost of the new equipment included in the facility plus the value of the property used at the original facility revrul_94_31 describes a windfarm that consists of an array of wind turbines towers pads transformers roadways fencing on-site power collection systems and monitoring and meteorological equipment notwithstanding that the windfarm consisted of all of these items the ruling concludes that the facility for purposes of sec_45 is confined to the property on the windfarm necessary for the production of electricity from wind_energy emphasis added the present situation is similar to revproc_94_31 thus for purposes of determining a facility’s total fair_market_value at the time of relocation or replacement a facility consists of the process equipment directly necessary for the production of the qualified_fuel starting at the immediate input of the coal and chemical reagents to the pug mills or mixers including any coal hoppers and reagent tanks directly feeding the pug mills or mixers through the output from the roll briquetters or other forming equipment including output hoppers if any hence each facility’s total fair_market_value includes the process equipment such as pugmills or mixers the roll briquetters or other forming equipment the equipment necessary to interconnect such equipment the electrical instrumentation control systems and auxiliaries related to such equipment including the structures that house such electrical instrumentation and control systems the foundation platform s for the above-referenced equipment and an appropriate allocation of the engineering project management overhead and other costs assignable to the relocation of such equipment and construction a facility’s total fair_market_value does not include costs associated with the purchase and installation of equipment that supports the operation of the facility but is not directly necessary for the production of qualified_fuel such as coal beneficiation or preparation equipment eg crushers screens dryers or scales other material handling or conveying equipment eg stacking tubes transfer towers storage bunkers mobile equipment or conveyors certain site improvements eg fencing lighting earthwork or paving separate office and bathhouse trailers for facility personnel and buildings if a building for purposes of sec_168 and other administrative assets sampling and quality control are necessary for operational control of a production facility however a particular type of sampling equipment generally is not necessary for the production of qualified_fuel thus the costs of sampling equipment are excluded from the facility’s total fair_market_value unless the particular sampling equipment is necessary for operational control of the facility preponderance of the test results we agree that the fuel to be produced in the facility using the described process on the coal will result in a significant chemical change in coal transforming the coal feedstock into a solid synthetic_fuel based on the information submitted and representations made including the accordingly based on the information submitted and the representations made we conclude as follows the contract for construction of the facility constitutes a abinding written contract in effect before date within the meaning of sec_29 taxpayer with the use of the enumerated process will produce a aqualified fuel within the meaning of sec_29 the production of the qualified_fuel from the facility will be attributable solely to taxpayer entitling taxpayer to the sec_29 credit for the production of the qualified_fuel from the facility that is sold to an unrelated_person if the facility was aplaced in service prior to date within the meaning of sec_29 relocation of the facility after date or replacement of parts of the facility after that date will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided the fair_market_value of the original property is more than percent of the facility s total fair_market_value at the time of the relocation or replacement the sec_29 credit attributable to taxpayer may be allocated to the members of taxpayer in accordance with the members interests in taxpayer when the credit arises for the sec_29 credit a member s interest in taxpayer is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel and a termination of taxpayer under sec_708 will not preclude the reconstituted partnership from claiming the sec_29 credit on the production and sale of synthetic_fuel to unrelated persons the conclusions drawn and rulings given in this letter are subject_to the requirements that taxpayer i maintain sampling and quality control procedures that conform to astm or other appropriate industry guidelines at the facility or facilities that are the subject of this letter ii obtain regular reports from independent laboratories that have analyzed the fuel produced in such facility or facilities to verify that the coal used to produce the fuel undergoes a significant chemical change and iii maintain records and data underlying the reports that taxpayers obtain from independent laboratories including raw ftir data and processed ftir data sufficient to document the selection of absorption peaks and integration points in accordance with the power_of_attorney on file with this office a copy of this except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see section dollar_figure of revproc_2003_1 2003_1_irb_1 however when the criteria of section dollar_figure of revproc_2003_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances letter is being sent to taxpayer and to a second authorized representative enclosure cc s joseph h makurath senior technician reviewer branch office of associate chief_counsel passthroughs and special industries copy for sec_6110 purposes sincerely
